DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of IT MI2013A001732 filed October 17, 2013 as required by 37 CFR 1.55.Receipt is also acknowledged of a copy of the WO publication of PCT/IB2014/065354 filed October 16, 2014.
Claim Status
Claims 18, 22, and 28 are amended by applicant in the response filed June 1, 2021. Claims 1-17, 23, and 24 are cancelled. Claims 18, 22, and 28 are amended below by examiner’s amendment. Claims 26 and 27 are cancelled below by examiner’s amendment. Claims 18-22, 25, and 28 are allowed.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment: 
Claim 28 line 2 “said process consisting of” and step a) line 1 “a turbomixer comprising”. 
Claim 28 steps b) and c) and whether these steps refer to two distinct feeding steps or the same feeding step. 
Claim 28 line 2 “said process consisting of” and claim 22 lines 1-2 “said mixture comprises. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed June 1, 2021, with respect to Wautelet in view of either one of Crowley or Valenti, either one of Flesher or Tooge, Cerea, and Vezzani ‘643 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Related Art
Perez (US 4,362,559)
	Perez teaches a metallurgical operation (2:18-30) compacting a ferrous alloy with a binder of a filler and tall oil pitch (2:31-41) where the tall oil pitched can be mixed with polycarboxylic acid and alkylated amino resins such as urea (3:1-17, 38-40). Perez is silent to iron oxide. The binder of Perez requires the tall oil pitch such that it does not read on the exclusive “consisting of” language of the claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on July 2, 2021.
The application has been amended as follows: 
Please cancel claims 26 and 27.
Please amend claim 18 as follows:
18. The process according to claim 28, wherein said step of feeding said homogeneous paste into said turbogranulator is performed by directing, through a duct, said paste discharged from said discharge opening, to the inlet opening of an injector device, consisting of a tubular body, inside which is supported a bladed or screw rotor, which advances said homogeneous paste towards an outlet opening of said injector device, feeding it to at least one inlet opening of said turbogranulator.
Please amend claim 22 as follows:
22. The process according to claim 28, wherein said carbon powder is present in said mixture in an amount between 7 and 20% by weight of the total weight of the mixture.
Please amend claim 28 lines 28-30 as follows:
- feeding said homogeneous paste into said turbogranulator through the at least one inlet opening, the turbogranulator inner wall being maintained at a temperature of 100-300°C by means of said heating jacket and the bladed rotor being rotated at a speed of at least 250 rpm 
Please amend claim 28 lines 37-39 as follows:
wherein said thermosetting resin is a urea resin or a urea-melamine resin and is present in said mixture in an amount 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or suggest a process for upgrading a waste powder of the mining industry containing iron oxides, said process consisting of: feeding into a turbomixer in which the bladed rotor is rotated at a speed greater than or equal to 150 rpm a continuous flow of a powder base on iron oxides and optionally a continuous flow of carbon powder, a continuous flow of an aqueous dispersion of a thermosetting resin, which is dispersed in minute droplets, and a continuous flow of a solution of a catalyst of acidic nature to form a mixture; wherein said thermosetting resin is a urea resin or a urea-melamine resin and is present in said mixture in an amount between 3 and 10% by weight of the total weight of the mixture, in combination with the claimed centrifuging, discharging, and granulating steps and the claimed structure of the turbomixer and turbogranulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735